Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 07/20/2022 has been entered. Claims 4-24 are pending. Claims 1-3 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al., (WO2015179318A1 cited in IDS dated 04/30/2019) hereinafter White.
Regarding Claim 4, White discloses a battery pack that is able to be mounted in a power tool (White [0008], Fig. 1B, and other Figs. and detailed description in general, which appear to be directed to a single embodiment), reading on an electric appliance body, by moving forward and toward the electric appliance body ([0342], Fig. 69A battery pack mating with the base of a tool by sliding towards and forward), 
wherein the battery pack includes a rail mechanism “422” ([0730], see also Fig. 34) provided to extend in a front to rear direction in an upper part of a housing “412” [0730], 
terminals “432” [0731] including a positive electrode terminal “BATT+” [0732] and a negative electrode terminal “BATT-” [0732] connected to a plurality of unit cells “448” [0732],
and a switching mechanism for switching between different voltage configurations [0742], 
a first configuration, where the battery cells are connected in parallel, and the battery is in a low voltage configuration [0738], and in a second configuration, the battery cells are connected in series, and is in a higher voltage configuration [0739]. 
White further discloses wherein the switching mechanism includes a change-over switch “450” that switches output voltage [0742] and a converter element “452” [0742] reading on an operation portion, for operating the switch “450” [0742], and 
White does not explicitly teach wherein at least a part of the operation portion “452” is positioned on the rear side relative to the positive electrode terminal and the negative electrode terminal at a position with the same height as an upper end position of the positive electrode terminal and the negative electrode terminal. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the operation portion location on the battery such that it is positioned on a rear side relative to the positive and negative electrode terminals at a position with the same height as an upper end position of the positive electrode terminal and the negative electrode terminal. See MPEP 2144.04(VI)(C) where it has been held that the particular placement or position of a component is obvious design choice since this would not modify the operation of the device as the switching mechanism is still operable. 
Regarding Claim 6, White discloses all of the claim limitations above. White further discloses wherein the battery pack has a circuit board “470” [0744] to which the positive and negative electrode terminals are connected [0744], and the changeover switch “450” is disposed behind the circuit board and connected to the circuit board via contact pads “492” [0745].
Regarding Claim 7, White discloses all of the claim limitations above. White further discloses wherein the battery pack further comprises a terminal disposition area, terminal slots “428” [0731] in which the positive electrode terminal and negative electrode terminal are disposed side by side in a direction intersecting a mating (mounting) direction “A” of the battery pack toward an electric appliance body [0743], Fig. 34, slots “428” cross mating direction “A”, 
and a latch housing area “426” [0744] which is provided to be positioned on the rear side in the mounting direction “A” relative to the terminal disposition area “428” (Fig. 34, “426”), and houses a latch mechanism “426” for fixing the battery pack so that the battery pack does not escape from the electric appliance body [0730], 
and wherein the switching mechanism, including operation portion “452” includes a projection “454” [0742] is disposed in an area overlapping the latch housing area “426” when viewed in the mounting direction “A” (Fig. 34, since they are both located on the exterior of the battery pack they are considered to be disposed in an area overlapping).
Regarding Claim 8, White discloses all of the claim limitations above. White further discloses wherein the terminal disposition area “428” is provided to protrude upward from a lower step surface “430” of the battery pack [0731], Fig. 34, and the latch housing area “426” is provided to protrude upward from the terminal disposition area “428” when looked at from the front (Fig. 34).
Regarding Claim 9, White discloses all of the claim limitations above. White further discloses wherein the switching mechanism including operation portion “452” and projection “454” [0742] is disposed on the rear side relative to the rail mechanism “422” when viewed in a mating, or mounting direction “A” of the battery pack toward an electric appliance body [0743], Fig. 38, since “454” is disposed closer to the rear relative to rail “422”.
Regarding Claim 10, White discloses all of the claim limitations above. White further discloses wherein the rail mechanism “422” includes a pair of rails “422” [0730] that extend in the front to rear direction (Fig. 34, rail “422” on either side extending toward back of battery pack) at outside of the positive electrode terminal and negative electrode terminal “428” in the left to right direction (Fig. 34, rails “422” are on either side of terminal slots “428”) 
and the switching mechanism (e.g. operation portion “452” and “454”) is disposed on the rear side relative to the terminals “428” (Figs. 34, Fig. 38 shows detailed location of switch mechanism “452”, “454”) and between the pair of rails “422” in the left to right direction, since part of the switch mechanism “450” is also under and between the rails via, e.g. circuit board “470” [0744], Fig. 40.
Regarding Claim 15, White discloses all of the claim limitations above. White further discloses wherein the battery pack has an upper step surface (See Annotated White Fig. 34) provided on an upper side of the rail mechanism “422”, a lower step surface provided on a front side of the upper step surface (See Annotated Fig. 34), 
and a step part formed on a boundary between the upper step surface and the lower step surface (See Annotated Fig. 34), 
and a terminal disposition area in which a plurality of slots “428” correspond to battery terminals [0731] the slots “428” are formed from the step part toward a rear side is provided (See Annotated Fig. 34), 
the operation portion “452”, “454” is provided at a position on a rear side of the terminal disposition area “428” at a position with the same height as the positive electrode terminal and the negative electrode terminal (Annotated Fig. 34, since the operation portion is on a same height plane as the base of the terminal disposition area).

    PNG
    media_image1.png
    678
    899
    media_image1.png
    Greyscale

White Annotated Fig. 34
Regarding Claim 16, White discloses all of the claim limitations above. White further discloses wherein the operation portion “454” is provided so that at least part of the operation portion protrudes upward from the positive electrode terminal and the negative electrode terminal slots “428” [0731], Fig. 34, projection “454” protruding from hole “442” from the same plane as the terminal slots “428”.
Regarding Claim 17, White discloses all of the claim limitations above. White further discloses wherein the operation portion “454” is provided so that at least a part of the operation portion protrudes upward from the upper step surface since a portion of the operation portion “454” that drives the switch “450” [0742] is integrated into the terminal slots “428” [0744], thus is taken that at least a part of the operation portion protrudes upward from the upper step surface via terminal slots “428” (White Annotated Fig. 34).
Regarding Claim 18, White discloses all of the claim limitations above. White further discloses wherein the operation portion is configured to be movable in the left to right direction, since the protrusion “454” slides horizontally in the mating direction [0743].
Regarding Claim 19, White discloses all of the claim limitations above. White further discloses wherein the battery pack [0008] that is able to be mounted in a power tool [0008], reading on an electric appliance, 
and a first electric appliance body that is connectable to the battery pack and is compatible with a low voltage [0792], 
wherein the battery pack is configured to output a low voltage when the operation portion “452” sets the changeover switch “450” to a first position on the side of a low voltage [0742], 
and wherein the battery is configured to output high voltage when the operation portion “452” sets the changeover switch to a second position on the side of a high voltage [0743]. White further discloses when the operation portion is at the second position (high voltage), the first electric appliance body (low voltage) interferes with the operation portion while the battery pack is connected to the first electric appliance body and the battery pack is not able to be mounted fully in the first electric appliance body, since it prevents “medium” (high) rated voltage from being transferred to devices that are not designed to operate using the medium rated voltage [0816]. 

Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al., (WO2015179318A1), as applied to claim 4 above, and further in view of Nishikawa et al., (US20150214520A1) hereinafter Nishikawa.
Regarding Claim 5, White discloses all of the claim limitations above. White further discloses wherein the battery pack includes a latching system “426” (White [0730], Fig. 34), for fixing the battery pack to the electrical appliance [0730], reading on “so that the battery pack does not escape from the electric appliance body”, but does not explicitly disclose wherein the latching system includes a pair of latches with the changeover switch “450” is disposed between the pair of latches.
In a similar field of endeavor as it pertains to a battery pack for an electric device (Nishikawa abstract) Nishikawa discloses a battery pack including a pair of latches “338” (Nishikawa [0274]) on either side of the battery pack (Nishikawa [0274], Fig. 44) wherein the changeover switch as disclosed by White above is located between the lateral sides of the battery pack. Nishikawa further teaches that the latches lock the power tool to the battery pack (Nishikawa [0275]) and the battery pack can be easily detached by pressing the operation buttons “337” (Nishikawa [0268]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the latching mechanism of White to include a pair of latches, wherein the changeover switch is located between the pair of latches as taught by Nishikawa in order to be able to easily attach and detach the battery pack from an electric device while still ensuring a secure connection between the components.
Regarding Claim 11, White discloses all of the claim limitations above. White further discloses wherein the operation portion “452” sets the changeover switch “450” to a first position on the side of a low voltage (White [0742]), the battery pack is able to be mounted in a first electric appliance body that is compatible with the low voltage [0792]. The Examiner notes that the phrase “when the operation portion sets the change-over switch to a first position… the battery pack is mounted” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed battery pack product, it does not provide any additional patentable distinctiveness to the claim. As such, because White discloses the claimed battery pack product structurally, and is capable of being mounted to a first electric appliance body that is compatible with the low voltage when the operation portion is in a low voltage position, the claim limitations are met. White further discloses wherein the operation portion “452” sets the changeover switch to a second position on the side of a high voltage, the battery pack is able to be mounted in a second electric appliance body that is compatible with the low voltage [0743]. The Examiner notes that the phrase “when the operation portion sets the change-over switch to a second position… the battery pack is mounted” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended use does not provide any additional structure to the claimed battery pack product, it does not provide any additional patentable distinctiveness to the claim. As such, because White discloses the claimed battery pack product structurally, and is capable of being mounted to a second electric appliance body that is compatible with the high voltage when the operation portion is in a high voltage position, the claim limitations are met.
Regarding Claim 12, White discloses all of the claim limitations above. White further discloses wherein the operation portion returns the changeover switch “450” to the first position when the battery pack is removed from the electric appliance body using a spring “482” [0744], which is an example of a biasing component.
Regarding Claim 13, White discloses all of the claim limitations above. White further discloses wherein, in the battery pack, a ridge part that projects upward from an upper step surface (White Annotated Fig. 34) of the housing in which the positive electrode terminal and the negative electrode terminal are housed (plurality of slots “428” correspond to battery terminals, [0731]) wherein the rail mechanism “422” [0730] is provided on both sides of the upper step surface (White Annotated Fig. 34). Operation portion “452” includes a projection “454” [0742] hidden from the outside when connected to the electric appliance body (White [0743]-[0744], see Fig. 39C, the operation portion is hidden when attached to the mounting).

    PNG
    media_image2.png
    678
    899
    media_image2.png
    Greyscale

White Annotated Fig. 34
However, White does not explicitly disclose wherein, in the ridge part, a stopper part surrounded by the ridge part is formed, and the operation portion is disposed in a part which is the stopper part and hidden from the outside when connected to the electric appliance body. 
Nishikawa further teaches a battery pack having an upper step surface (Annotated Nishikawa Fig. 44), similar to that of White, further including a ridge part (Annotated Nishikawa Fig. 44), a stopper part surrounded by the ridge part (Annotated Nishikawa Fig. 44), that wraps down and around to the lower step surface where the operation portion of White is located. Nishikawa teaches that this arrangement allows for a seal member “340” and vent holes “335” to prevent foreign material into the battery contacts (Nishikawa [0266]).

    PNG
    media_image3.png
    558
    725
    media_image3.png
    Greyscale

Nishikawa Annotated Fig. 44
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of White to include the ridge part having a stopper surrounded by the ridge part, as taught by Nishikawa in order to provide a good contact between the battery pack and the electric body and further allow for a seal to prevent foreign materials from getting into the battery contacts. 
Regarding Claim 14, White discloses all of the claim limitations above. Nishikawa further teaches in the vicinity of the center of the ridge part (Nishikawa Annotated Fig. 44) in a direction intersecting the mounting direction of the battery pack toward the electric appliance body (same as White direction “A”, shown in Annotated Nishikawa Fig. 44; note that the orientation of the White figure is rotated compared to the similar Nishikawa figure, but relative direction is the same), a recess part (interior of battery pack housing taken as a recess) is provided, in which a vent opening “335” (Nishikawa [0275]) to the inside of the housing is disposed (Nishikawa [0254]). Nishikawa further teaches that the vents are provided to allow cooling air into the battery housing to cool the cells (Nishikawa [0254]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery pack of White to include a vent portion located in a recess part such that the operation portion is provided in the vicinity of the vent opening in the recess part as taught by Nishikawa in order to allow cooling air into the battery housing through the vent holes.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over White et al., (WO2015179318A1), in view of Takano et al., (JP2008178278A, see machine translation attached) hereinafter Takano.
Regarding Claim 20, White discloses a battery pack [0008], comprising a plurality of unit cells “448” each having at least one cell [0732], 
a housing “412” [0730], reading on a case body, housing the plurality of cells “448” [0730], and having a power tool interface “416” [0730], reading on a mounting part, configured to mount the battery pack on an the electric appliance body by moving forward in a front-rear direction [0730], [0342], Fig. 69A battery pack mating with the base of a tool by sliding towards and forward, 
and an operation part housed in the case body, converter element “452” [0742] reading on an operation part, configured to switch a connection state by operating switch “450” [0742] when the operation portion “452” sets the changeover switch “450” to a first position on the side of a low voltage [0742] and wherein the battery is configured to output high voltage when the operation portion “452” sets the changeover switch to a second position on the side of a high voltage [0743], reading on configured to switch the connection state of the plurality of unit cells when the operation part moves from a first position to a second position, 
wherein the operation part “452” is configured to abut conversion elements “466” [0743], reading on a switching element of the electrical device body, and to move from the first position to the second position thereby switching the connection state of the plurality of cell units [0743], Fig. 39A when the battery pack is mounted to the electrical device body via a battery pack mounting part “416”.
White does not explicitly disclose wherein the operation part is configured to stay at the second position when the battery pack is removed from the electrical device body thereby keeping the connection state of the plurality of cells. 
In a similar field of endeavor as it pertains to battery packs having a switchable voltage [0001], Takano teaches a similar switchable battery pack for a power tool (Fig. 1) having a switch “5” [0047] that is configured to be set to a position representing a high and low voltage state. When the switch is set to the high voltage position, synonymous with the second position of White above, it is set and remains in the high voltage position and is further configured to prevent connection to a low voltage tool [0065], that is, it stays in the second position so as to keep the connection state of the plurality of cells. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the switching element of White to include a switching element that is configured to stay in the second position so as to keep the connection state of the plurality of cells, as taught by Takano, in order to prevent accidentally supplying high voltage to a lower voltage tool. Further, it is noted that this is a similar function of the operation portion “452”  in the instant specification at [0102] to prevent erroneous connection.
Regarding Claim 21, White discloses all of the claim limitations as set forth above. White further discloses wherein the mounting part “416”, [0730], see also Fig. 34, comprises a pair of raceways “436” [0730], reading on a pair of rails that extend in the front to rear direction (Fig. 34, rail “436” on either side extending toward back of battery pack) and positioned apart from each other in a left-right direction (Fig. 34, rails “436” are on either side of the battery pack), 
and wherein the operation part “452” comprises a protrusion “454” [0742], reading on an abutment portion since it is configured to abut the switching element “466” [0743], 
the abutment portion “454” being positioned between the pair of rails in the left-right direction (White Fig. 34, 38, since protrusion “454” is located between outermost edge of right raceway “436” and left raceway “436” on other side of the battery pack).
Regarding Claim 22, White discloses all of the claim limitations as set forth above. White further discloses a power tool [0012], reading on an electrical device, comprising the battery pack as set forth above [0012], 
the electrical device body “20” [0730] having a battery pack mounting interface “418” [0730], see also Fig. 39A, reading on a mounting part, configured to mount the battery pack [0730], (for mechanically coupling to the battery pack housing, and having the switching element “466” [0743], 
and a load (power tool) configured to drive by power supplied from the battery pack [0424], since the battery is able to supply power to the power tools, mounted to the battery mounting part “418” [0743].
Regarding Claim 23, White discloses all of the claim limitations as set forth above. White further discloses wherein the battery pack mounting part “418” comprises a pair of rail grooves “460” [0743] extending in a front-rear direction (Fig. 39A, “460”) and positioned apart from each other in a left-right direction (Fig. 39A, “460”), 
and wherein the switching element “466” is configured to position between the pair of rail grooves “460” (Fig. 39A, “466” is between the grooves “460”) in the left-right direction. 
Regarding Claim 24, White discloses all of the claim limitations as set forth above. White further discloses wherein when the battery pack is mounted to the electrical device body, the switching element “466” operates the operation portion “452” [0743] and the plurality of cell units are connected in parallel to each other [0738] when connected to a low voltage load. 
Response to Arguments
Applicant’s arguments, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over White (WO2015179318A1). 
With respect to the rejection(s) of claim(s) 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over White (WO2015179318A1) in view of Takano et al., (JP2008178278A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722